Citation Nr: 0509807	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which granted service 
connection for PTSD and assigned that disability a 30 percent 
rating.  The veteran perfected an appeal as to the rating 
assigned.  In January 2003, the case was remanded to the RO 
for a Travel Board hearing, which was held in September 2003.  
In a February 2004 decision, the Board granted a 50 percent 
rating for PTSD.  

The veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2004, while his case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion), seeking an order vacating and remanding the February 
2004 Board decision with respect to the part of the decision 
that denied an evaluation in excess of 50 percent.  In a 
November 2004 Order, the Court granted the motion, thereby 
vacating the Board's February 2004 decision as to the part of 
the decision that denied an evaluation in excess of 50 
percent, and remanding the case to the Board for 
readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran provided testimony at a hearing before a Member 
(Veterans Law Judge) of the Board in September 2003.  That 
Veterans Law Judge has since retired from the Board.  The 
veteran is entitled to a hearing with a Veterans Law Judge 
who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2004).  The Board notified the 
veteran of his right to another hearing in December 2004.  In 
January 2005, the veteran requested a hearing before a 
Veterans Law Judge, in person, at the RO in connection with 
his appeal.

Because Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2004)), the Board must therefore remand 
the case to the RO so that a Travel Board hearing can be 
scheduled.  See also 38 C.F.R. § 20.703 (2004).  Accordingly, 
the case is remanded to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board, with the veteran 
attending at the RO, pursuant to 
38 C.F.R. §§ 20.703, 20.707 (2004).

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




